Citation Nr: 1507360	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to a compensable disability rating for actinic keratosis with seborrheic keratosis, status post basal cell carcinoma, nose.

3.  Entitlement to service connection for squamous cell carcinoma, left ear, to include as secondary to actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1969 and from July 1972 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to a compensable disability rating for actinic keratosis with seborrheic keratosis, status post basal cell carcinoma, nose, and entitlement to service connection for squamous cell carcinoma, left ear, to include as secondary to actinic keratosis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has bladder cancer due to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bladder cancer was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Bladder Cancer

A May 2009 biopsy performed at a private medical facility revealed that the Veteran had bladder cancer.  The Veteran claims that his bladder cancer is secondary to exposure to herbicides while he was on active duty.  

In a July 2012 rating decision, the RO conceded that the Veteran served in Vietnam between April 1965 and April 1966 with the 2nd Battalion 4th Marines.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  As such, the Veteran is presumed to have been exposed to herbicides while on active duty.

Although bladder cancer is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted, a competent medical examiner has provided a nexus between the Veteran's currently diagnosed bladder cancer and his exposure to herbicides.  In May 2009, P.D., Staff Urologist at Camp Pendleton Naval Hospital, acknowledged that bladder cancer is not on the VA's list of diseases presumed to be due to exposure to herbicides; nevertheless, Dr. D. opined that this specific Veteran's bladder cancer is at least as likely as not related to exposure to herbicide exposure.

There is no evidence of record which refutes Dr. D.'s opinion.  As the Veteran has a current diagnosis of bladder cancer, is presumed to have been exposed to herbicides while on active duty in Vietnam, and has provided a competent medical opinion linking his cancer to his exposure to herbicides, service connection for bladder cancer is warranted.


ORDER

Service connection for bladder cancer is granted.


REMAND

In an August 2013 statement, the Veteran sought a disability rating for squamous cell carcinoma, left ear, which he felt was an extension of his service-connected actinic keratosis.  The RO proceeded to send the Veteran a development letter regarding claim for service connection for squamous cell carcinoma, left ear, and a claim for an increased rating for actinic keratosis.

In a June 5, 2014 rating decision, the RO denied entitlement to a compensable disability rating for actinic keratosis with seborrheic keratosis, status post basal cell carcinoma, nose.  Within the discussion of the denial of the compensable rating, the RO also denied entitlement to service connection for squamous cell carcinoma, left ear, to include as secondary to actinic keratosis.  In a June 13, 2014 notice of disagreement (NOD), the Veteran specified that he disagreed with the denial of entitlement to a compensable disability rating for actinic keratosis with seborrheic keratosis, status post basal cell carcinoma, nose, and with the implicit denial of entitlement to service connection for squamous cell carcinoma, left ear, to include as secondary to actinic keratosis.  No statement of the case (SOC) has been issued addressing these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to a compensable disability rating for actinic keratosis with seborrheic keratosis, status post basal cell carcinoma, nose, and entitlement to service connection for squamous cell carcinoma, left ear, to include as secondary to actinic keratosis.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should these two issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


